UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE14A INFORMATION Proxy StatementPursuant to Section14(a) of the Securities Exchange Act of1934 (Amendment No. ) Filed by the Registrant x Filed by a party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material under §240.14a-12 Rainier Investment Management Mutual Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration StatementNo.: (3) Filing Party: (4) Date Filed: Solicitation Script Rainier Funds: Rainier Large Cap Equity Fund Rainier Mid Cap Equity Fund Rainier Small/Mid Cap Equity Fund Rainier International Discovery Fund Meeting Date: March 10, 2016 Toll Free Number: 855-486-7909 Inbound Greeting: Thank you for calling the Broadridge Proxy Services Center for the Rainier Funds. My name is . How may I assist you today? General Outbound Greeting: Good day, may I please speak with Mr./Ms. ? Hello Mr./Ms.. My name is . I’m calling in regards to your current investment with Rainier Funds to confirm you have received the proxy materials for the special meeting of shareholders scheduled for March 10, 2016. Have you received proxy materials? Near Meeting Date Outbound Greeting: Good day, may I please speak with Mr./Ms. ? Hello Mr./Ms.. My name is . I’m calling in regards to your current investment with Rainier Funds to confirm you have received the proxy materials for the special meeting of shareholders scheduled in just a few days on March 10, 2016. Have you received proxy materials? Adjournment Outbound Greeting: Good day, may I please speak with Mr./Ms. ? Hi Mr. /Ms. , my name is and I am calling in regards to your current investment with Rainier Funds.Due to the lack of shareholder participation, the special Meeting of Shareholders has been adjourned to .Have you received proxy materials? 1 | Page Voting: Your board has unanimously recommended a vote IN FAVOR of the proposal. Would you like to vote along with the recommendations of the board for all of your accounts? Thank you, I am recording your vote.For confirmation purposes, please state your full name. And according to our records, you currently reside in . To ensure we have the correct street address for the confirmation, please state your street address. Thank you.You will receive a confirmation of your voting instructions within 5 days.If you have any questions, please contact us at this toll free number 855-486-7909. Mr./Ms. , your vote is important and your time is appreciated.Thank you and have a good . If Unsure of voting or does not want to vote along with the recommendation of the Board: Would you like me to review the proposal with you?. If not received/Requesting material to be re-mailed: I can resend the proxy materials to you, or I can review the proposal with you and record your vote immediately by phone. After review, ask them if they would like to vote now over the phone: Your Board has unanimously recommended that you vote “FOR” the proposal. Would you like to vote along with the recommendations of the Board for all your accounts? If they don’t want proposal reviewed: Do you have an email address this can be sent to? Thank you. You should receive the proxy materials shortly and the materials will inform you of the methods available to cast your vote, one of which is to call us back at 855-486-7909. If Not Interested: I am sorry for the inconvenience. Please be aware that as a shareholder, your vote is very important.Please fill out and return your proxy card at your earliest convenience.If you would rather not do that, you can always vote via the other methods outlined in the proxy materials. Thank you again for your time today, and have a wonderful day/evening. 2| Page ANSWERING MACHINE MESSAGE: Hello, my name is and I am a proxy voting specialist calling in regards to Rainier Funds. You should have received proxy material electronically or in the mail concerning the Special Meeting of Shareholders to be held on March 10, 2016. Your vote is very important.Please sign, date and promptly mail your proxy card in the postage-paid envelope provided.Internet and telephone voting are also available.To vote over the Internet please follow the instructions provided in the proxy materials.If you have any questions, would like to vote over the telephone or need new proxy materials, call toll-free at 855-486-7909 and a proxy voting specialist will assist you.Specialists are available Monday through Friday, 9:00 AM to 10:00 PM Eastern Time.Voting takes just a few moments and will benefit all shareholders. Thank you for your prompt attention to this matter. AUTOMATED ANSWERING MACHINE MESSAGE: Hello, this is the Broadridge Proxy Services Center calling with an important message in regards to Rainier Funds.You should have received proxy material electronically or in the mail concerning the Special Meeting of Shareholders to be held on March 10, 2016. Your vote is very important.Please sign, date and promptly mail your proxy card in the postage-paid envelope provided.Internet and telephone voting are also available.To vote over the Internet please follow the instructions provided in the proxy materials.If you have any questions, would like to vote over the telephone or need new proxy materials, call toll-free at 855-486-7909 and a proxy voting specialist will assist you.Specialists are available Monday through Friday, 9:00 AM to 10:00 PM Eastern Time.Voting takes just a few moments and will benefit all shareholders. Thank you for your prompt attention to this matter. INBOUND - CLOSED RECORDING: Thank you for calling the Broadridge Proxy Services Center. Our offices are now closed.Please call us back during our normal business hours which are, Monday through Friday, 9:00 AM to 10:00 PM Eastern Time.Thank you. 3| Page INBOUND - CALL IN QUEUE MESSAGE: Thank you for calling the Broadridge Proxy Services Center.Our proxy specialists are currently assisting other shareholders.Your call is important to us.Please continue to hold and your call will be answered in the order in which it was received. END OF CAMPAIGN MESSAGE: Thank you for calling the Broadridge Proxy Services Center. The Shareholder meeting has been held and as a result, this toll free number is no longer in service for proxy related calls. If you have questions about your investment, please contact your Financial Advisor or the Rainier Funds directly.Thank you and have a nice day. 4| Page
